By the Court,
Hastings, Ch. J.
The relator represents that he, Mulford and Goodwin, have again been expelled from the bar as attorneys of the eighth judicial district by the respondent while holding the October term of the district court for Sutter county of said district. The proceedings of the court are irregular ; and, inasmuch as the relators have received from this court a license to practise as attorneys-at-law in the supreme court, and by the rules of court are authorized by virtue thereof, to practice in all the courts of this state, we are called upon to afford relief.
If the proceedings are void the relators would have their action for damages if interrupted or deprived of the privileges and emoluments conferred by the license ; but this, if a remedy at all, would be too uncertain, and subject the party to great delay. We see no other remedy in such cases than that which is afforded by the writ of mandamus. Blackstone, in his Commentaries, says that this writ “ may be issued in some cases “ where the injured party has also another more tedious method “ of redress, as in the case of admission or restitution to an “ office.” The courts of the several states make frequent use of this writ in restoring to office incumbents who have been *191illegally ousted. See People v. Fletcher and others, 2 Scam. 486; Breese’s Rep. 25; 6 Mass. 462; 20 Pick. 484, 495.
It lies to the common pleas to restore an attorney removed by them. (1 John. Cases, 181.)
An alternative writ of mandamus is ordered, commanding the said judge of said district to cause to be vacated the order of expulsion entered on the records of the district court of Sutter county as to the relators, and to permit them to practice as attorneys-at-law in all the courts of the eighth judicial district, or show cause why the same shall not he done, at the next terrñ of this court.
Ordered accordingly.